Citation Nr: 1007987	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected left hemilaminectomy with 
degenerative disc disease and bilateral hip pain.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1999 to April 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.  In a January 2009 decision, the Board 
denied the claim for an increased rating.  The Veteran then 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2009 Order, the Court granted 
a joint motion for remand (JMR), vacating the Board's January 
2009 decision and remanding the issue to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial 
disability rating greater than 40 percent for his service-
connected left hemilaminectomy with degenerative disc disease 
and bilateral hip pain.  As noted in the September 2009 JMR, 
the Veteran and he representative further contend that a 
separate rating is warranted for nerve impingement in the 
hips.  

The Veteran recently submitted a statement indicating that 
his condition has increased in severity.  He was last 
afforded a VA examination in November 2005 and he maintains 
that his back and hip pain is significantly worse than 
expressed in the November 2005 examination.  Based on those 
assertions, the Board finds another examination is warranted.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

In a December 2009 statement, the Veteran's representative 
argued that the Veteran cannot work because of his service-
connected back disability and was specifically claiming 
entitlement to TDIU.  A claim for TDIU is not a freestanding 
claim.  Rather, it is a claim for an increased rating (a 
total rating based on individual unemployability) for the 
underlying disability(ies).  Such a claim may be expressly 
raised or it may be "reasonably raised by the record," and 
the claim may be filed as a component of an initial claim or 
as a claim for an increased rating for a service-connected 
disability.  If a veteran asserts entitlement to a TDIU 
during the appeal of the initial evaluation assigned, such as 
in the present case, the issue is part of the underlying 
claim for an increased initial evaluation.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
initial rating for the service-connected left hemilaminectomy 
with degenerative disc disease and bilateral hip pain.  
Although they are listed separately on the title page, the 
issues are not independent and must be adjudicated as one 
claim.  See Rice, 22 Vet. App. at 455. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

As further noted in the September 2009 JMR, the Board did not 
address whether a referral for an extraschedular evaluation 
is necessary.  The record reveals that the Veteran stated 
that nobody will hire him due to his back condition.  The 
record also demonstrates that the November 2005 VA examiner 
indicated that the Veteran's service-connected back 
disability affects his work and limits his activities of 
daily living.  Therefore, on remand, the RO must consider 
whether referral for an extraschedular evaluation is 
necessary.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Appropriate notice for TDIU should be provided on remand.

When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, 
including schedular and extraschedular consideration, must be 
readjudicated as one claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative appropriate notice with 
respect to the TDIU claim. 

2.  Schedule the Veteran for appropriate 
VA examination(s) to determine the 
current level of severity of the 
Veteran's service-connected back 
disability, to include any neurological 
manifestations of the Veteran's back 
disability; specifically, whether there 
is any nerve impingement affecting the 
Veteran's right and left hips.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.  

The examiners should indicate the 
Veteran's orthopedic manifestations of 
his service-connected back disability, as 
well as all neurological manifestations 
of his disability.  Specifically, the 
examiners are requested to comment as to 
whether there is evidence of nerve 
impingment, and, if so, describe the 
severity of any such symptoms, specifying 
which nerves are affected.  

The examiner(s) should describe the 
effects, if any, of the service-connected 
low back disability on the Veteran's 
ability to work and provide an opinion as 
to whether it is at least as likely as 
not that the Veteran is unable to secure 
and follow a substantially gainful 
occupation by reason of his service-
connected disabilities.   

A complete  rationale should be provided  
for all opinions expressed. 

3.  After completion of the foregoing, 
readjudicate the initial rating, 
including schedular, extraschedular 
ratings, and TDIU, including schedular 
and extraschedular consideration, claim 
on the merits.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



